DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnet (WO 20170721339) {all citations to English equivalent US 2018/0312006) in view of Pirotte (US 2015/0202924).
Regarding claim 15, Bonnet discloses [Figures 1-4] a tire for a passenger vehicle, the tire comprising: a tread 2 intended to come into contact with the ground via a tread surface 21 and having an axial tread width LT, the tread 2 comprising two axially exterior portions 22, 23, each having an axial width LS1, LS2 at most equal to 0.3 times the axial width LT [Bonnet, Paragraph 0037], comprising at least one rubbery material intended to come into contact with the ground during running [Bonnet, Paragraph 0007], at least one axially exterior portion 22, 23 comprises axially exterior grooves 24 (reading on “axially exterior cuts” when directed to “self locking siping” of Figures 4a-4b, Paragraph 0083), forming a space opening onto the tread surface 21 and being delimited by at least two main lateral faces 241, 242 connected by a bottom face 243, and the axially exterior grooves 24 (axially exterior cuts) have a depth D defined by the maximum radial distance between the tread surface 21 and the bottom face 243; and a crown reinforcement 3 radially on the inside of the tread 2,the crown reinforcement comprising a 
Bonnet does not specifically recite wherein, in at least one of the two axially exterior portions, the at least one rubbery material intended to be in contact with the ground during the running has a Shore hardness at least equal to 48 and at most equal to 60.
Pirotte teaches [Figures 3-9] a tire 10 for a passenger vehicle, comprising a tread 40, having a rolling surface 49 (tread surface) comprising two axial ends 45, 46 (axially exterior portions), wherein at the rubber material forming the tread 40 has a Shore hardness of 60 [Pirotte, Paragraph 0041], falling within the claimed range of from 48 to 60 at the end point.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bonnet with the teachings of Pirotte to have the rubbery material forming the tread on the axially exterior portions to have a Shore hardness of 60. Doing so would allow for improvement in the rolling resistance and fuel consumption, as well as a compromise between other performance parameters [Pirotte, Paragraph 0055; Figure 9, curve “C4”].
Regarding claim 16, Bonnet and Pirotte teach the invention of claim 15 above. Pirotte further teaches [Figures 3 -9] the rubber material forming the tread 40 having a maximum tan delta value of 0.27 at 23°C [Pirotte, Paragraph 0041], overlapping with the claimed range of from 0.12 to 0.30. Overlapping ranges are a prima facie case of obviousness. See MPEP §2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bonnet with the teachings of Pirotte to have the rubbery material forming the tread on the axially exterior portions to have a tan delta of less than .027 at 23°C. Doing so would allow for improvement in the rolling resistance and fuel consumption, as well as a compromise between other performance parameters [Pirotte, Paragraph 0055; Figure 9, curve “C4” ].
Regarding claim 17, Bonnet and Pirotte teach the invention of claim 15 above. Bonnet further discloses [Figures 1-2] the depth D of the axially exterior grooves 24 (axially exterior cuts) of being at least equal to 5 mm [Bonnet, Paragraph 0024], and a circumferential spacing P 
Regarding claim 18, Bonnet and Pirotte teach the invention of claim 15 above. Bonnet further discloses [Figures 1-2] a maximum circumferential spacing P between the grooves of 50 mm [Bonnet, Paragraph 0056].
Regarding claim 19, Bonnet and Pirotte teach the invention of claim 15 above. Bonnet further discloses [Figures 1-2] the depth of the axially exterior grooves 24 (axially exterior cuts) being less than 8 mm [Bonnet, Paragraph 0052].
Regarding claim 20, Bonnet and Pirotte teach the invention of claim 15 above. Bonnet further discloses [Figures 1-2] a radial distance between the bottom face 243 of the axially exterior grooves 24 (axially exterior cuts) and the crown reinforcement 3 is at least 1.5 mm [Bonnet, Paragraph 0057].
Regarding claim 21, Bonnet and Pirotte teach the invention of claim 15 above. Bonnet further discloses [Figures 1-2] a radial distance between the bottom face 243 of the axially exterior grooves 24 (axially exterior cuts) and the crown reinforcement 3 is at most 3.5 mm [Bonnet, Paragraph 0058].	
Regarding claim 22, Bonnet and Pirotte teach the invention of claim 15 above. Bonnet further discloses [Figures 1-2] the axial width LS1, LS2 of each of the two axially exterior portions of the tread are at most equal to 0.2 times the axial width LT of the tread [Bonnet, Paragraph 0061].
Regarding claim 23, Bonnet and Pirotte teach the invention of claim 15 above. Bonnet further discloses [Figures 1-2] each working layer 41, 42 comprising reinforcing elements made 
Regarding claim 24, Bonnet and Pirotte teach the invention of claim 15 above. Bonnet further discloses [Figures 1-2] each working layer 41, 42 comprising reinforcing elements which form, with the circumferential direction of the tire, an angle at least equal to 22° and at most equal to 35° [Bonnet, Paragraph 0063].
Regarding claim 25, Bonnet and Pirotte teach the invention of claim 15 above. Bonnet further discloses [Figures 1-2] the density of the reinforcing elements in each working layer is at least 120 threads per dm and at most 180 threads per dm [Bonnet, Paragraph 0064].
Regarding claim 26 and 27, Bonnet and Pirotte teach the invention of claim 15 above. Bonnet further discloses [Figures 1-2] the reinforcing of the working layers 41, 42 being made of steel, preferably carbon steel [Bonnet, Paragraph 0065].	
Regarding claims 28 and 29, Bonnet and Pirotte teach the invention of claim 15 above. Bonnet further discloses [Figures 1-2] the reinforcing elements of the hooping layer 5 being made of textile, specifically selected from the group consisting of: aliphatic polyamide, aromatic polyamide, a combination of aliphatic polyamide and aromatic polyamide, polyethylene terephthalate and rayon [Bonnet, Paragraph 0069].
Regarding claim 30, Bonnet and Pirotte teach the invention of claim 15 above. Bonnet further discloses [Figures 1-2] the hoop reinforcement 5 being located radially on the outside of the working reinforcement 4 [Bonnet, Paragraph 0070].
Response to Arguments
Applicant's arguments filed August 23, 2021 have been fully considered but they are not persuasive. 
Applicant argues that neither Bonnet nor Pirotte discloses or suggests the presently claimed range with sufficient specificity.  The Examiner respectfully disagrees.  Pirotte teaches a tread composition having a most preferred Shore hardness between 57 and 62 (Paragraph 8).  In such an instance, 60% of the most preferred range taught by Pirotte falls within the claimed range between 48 and 60.  Additionally, a specific exemplary composition of Pirotte has a Shore hardness of 60 and such satisfies the claimed invention.  The combination of these disclosures suggests the use of tread compositions having a hardness equal to or less than 60 in the tire of Bonnet in order to improve rolling resistance and fuel consumption.  
Applicant further contends that the inventive tire construction exhibits reduced stresses (by 6.5%) in a high stress loading region.  In this instance, though, the comparative tire has a Shore hardness of 67 and such is significantly greater than an end point of the most preferred hardness range of Pirotte detailed above.  When following the teachings of Pirotte, one of ordinary skill in the art at the time of the invention would have first looked to the exemplary tread compositions and the most preferred hardness ranges and such would result in tires having a hardness in accordance to the claimed invention.
Applicant argues that there is not an expectation of success when combining the teachings of Bonnet and Pirotte.  The Examiner respectfully disagrees.  The tire of Bonnet necessarily includes a tread composition and such a composition necessarily has a hardness value.  While the exact hardness values are not disclosed, Pirotte teaches tread compositions .                
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        September 22, 2021